Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
With the preliminary amendment of 2/6/20, claims 16-30 are pending.  
Election/Restrictions
As provided in 37 CFR 1.475:
(a) An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
(b) An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories.
(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) A process and an apparatus or means specifically designed for carrying out the said process; or 
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. 
(c) If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(d) If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a)  and § 1.476(c). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



Restriction is required under 35 U.S.C. 121 and CFR 1.475.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 16-27, drawn to a process for recovering an isoprenoid compound produced by fermentation from a fermentation medium comprising: (a) demulsifying the fermentation medium or a fraction thereof in presence of a salt and a surfactant by addition of the salt and surfactant, the salt being at a concentration of 0.01 mol/L or more, thereby generating a stream having an organic phase containing the isoprenoid compound and a phase heavier than the organic phase, and (b) separating the stream obtained in step (a) into the organic phase containing the isoprenoid compound, the phase heavier than the organic phase, and optionally a solid phase containing host cell debris and cells, Classified in class 435, subclass 167 (CPC classification C12P5/02).
Group II, claims 28-29, drawn to a process for the recovery of isoprenoid compounds as fermentation products from a fermentation medium comprising: optionally separating the fermentation medium into a solid/liquid light phase and a solid/liquid heavy phase, adding a salt and a surfactant to the fermentation medium or the solid/liquid light phase, thereby generating an organic phase containing the isoprenoid compound and a phase heavier than the organic phase, separating the organic phase containing the isoprenoid , Classified in class 435, subclass 170 (CPC classification C12P1/00).
Group III, claims 30, drawn to a process for the production of an isoprenoid compound, comprising: (i) providing a micro-organism, optionally genetically engineered, capable of producing the isoprenoid compound; (ii) fermenting a fermentable medium using said micro-organism; and (iii) recovering the fermentation product from the fermentation mixture by a process according to claim 16, Classified in class 435, subclass 171 (CPC classification C12P1/02).
The inventions listed as groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The technical feature linking groups I-III appears to be that they all relate to isoprenoid compound.  However, isoprenoid compound were well known in the art.  
WO 2012/024186 [0004] teaches that  isoprenoids can be synthesized from petroleum sources or extracted from plant sources. More recently, methods of making such compounds from microbial cells has been developed. For instance, isoprenoids and other microbial-derived compounds and compositions as well as methods of making them have been described in, for example, U.S. Patent Nos. 7,399,323, 7,540,888, 7,671,245, 7,592,295, 7,589,243 and 7,655,739.
[0006] Provided herein are methods for purifying and/or isolating a microbial-derived bio-organic compound. In one aspect, provided herein is a method comprising: (a) providing a composition comprising a surfactant, host cells, an aqueous medium and a bio-organic famesenes. [0083] Surfactants having similar cloud points but different chemical structures were tested for demulsifying CCB. The surfactants used here include TERGITOL™ L62, TERGITOL™ L64, ECOSURF™ SA-7 and ECOSURF™ SA-9. [00148] Example 12 evaluated the amount of TERGITOL1 M L62 required to give opimal famesene release under "low mix" and “high mix” regimes. The effectiveness of demulsification of samples having different concentrations of TERGITOL™ L62 was studied using two mixing equipment, the stir bar and ULTRA-TURRAX® disperser. [00127] Based on the above, the effects of TRITON rM X-l 14 at 0.25% v/v and TERGITOL™ L-62 at 0.25%, 0.5%, 0.75%, and 1.0% v/v were tested on CCB derived from very high polarity refined sucrose fermentations and subsequently heated to 60 °C and 35 WO 2012/024186 PCT/US2011/047616 centrifuged to evaluate emulsion breakage. Under these conditions, all of the emulsions broke equally well except for the control samples (which were run under the same conditions except without surfactant). In another variation, a salt (NaCl varying from 5 g/L to 25 g/L) was added to the surfactant samples to see if the salt famesene released from CCB (concentrated - clarified broth). [00107] The concentration of famesene was measured by gas chromatography with flame ionization (GC-FID). [00104] Whole cell broth (WCB) was obtained directly from the fermentor. CCB was collected from the conentrate as mentioned in Example 1. [00108] Table 7 provides the average concentration of famesene, step volume and weight of famesene extracted from WCB, CCB, liquid/liquid aqueous phase and crude famesene which were labeled as Examples FI, F2, F3 and F4 respectively. 
Table 7. Average concentration of famesene, step volume and weight of famesene extracted from WCB, CCB, Liquid/liquid Aqueous Phase and Crude famesene Sample Original Average Concentration of Famesene (g/L) Step Volume (L) Famesene (g) Example FI Whole cell broth (WCB) 45.5 17.5 797.0 Example F2 CCB 239.5 2.5 598.8 Example F3 Liquid/Liquid Aqueous Phase 5.4 1.900 10.2 Example F4 Crude famesene 798.7 0 0.600 479.
(57) Abstract: Methods and systems for purifying bio-organic compounds are described. In certain embodiments, the methods comprise the steps of (a) providing a composition or an emulsion comprising a surfactant, host cells, an aqueous medium and a bio-organic compound produced by the host cells, wherein the solubility of the surfactant in the aqueous medium decreases with increasing temperature and wherein the temperature of the composition or emulsion is at least about 1 °C below a phase inversion temperature of the composition or emulsion; (b) raising the temperature of the composition or emulsion to at least about 1 °C above the phase inversion temperature; and (c) performing a liquid/liquid separation of the composition to provide a crude bio-organic composition or emulsion.
I-III share no special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.  Accordingly, groups I-III are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.  
Applicant is advised that for the reply to this requirement to be complete it must include (i) an election of an invention and species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and species.  Failure to do so will be deemed non-responsive.
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention and species.
Should Applicants traverse on the ground that the inventions are not patentably independent or distinct, Applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions or species 
If restriction between product and process claims has been required, the following applies.  Where Applicant elects claims directed to a product, and the product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the Official Gazette notice dated March 26, 1996 (1184 O.G. 86; see also M.P.E.P. 821.04, In re Ochiai, and In re Brouwer).  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right, if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  To be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventor-ship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventor-ship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, Applicants’ remarks, requests for extension of time, and any other distinct papers be serial number on every page of their response.
It is also requested that Applicants identify support, within the original application, for any amendments to the claims and specification.
If Applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, Applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940